Name: 2010/480/CFSP: Political and Security Committee Decision EUMM Georgia/1/2010 of 3Ã September 2010 extending the mandate of the Head of Mission of the European Union Monitoring Mission in Georgia, EUMMÃ Georgia
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  organisation of work and working conditions;  civil law;  cooperation policy;  international affairs;  European construction;  Europe
 Date Published: 2010-09-04

 4.9.2010 EN Official Journal of the European Union L 234/16 POLITICAL AND SECURITY COMMITTEE DECISION EUMM Georgia/1/2010 of 3 September 2010 extending the mandate of the Head of Mission of the European Union Monitoring Mission in Georgia, EUMM Georgia (2010/480/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Joint Action 2008/736/CFSP of 15 September 2008 on the European Union Monitoring Mission in Georgia, EUMM Georgia (1), and in particular Article 10(1) thereof, Whereas: (1) Under Article 10(1) of Joint Action 2008/736/CFSP, the Council authorised the Political and Security Committee (hereinafter the PSC), in accordance with Article 38 of the Treaty, to take the relevant decisions for the purposes of political control and strategic direction of the European Union Monitoring Mission in Georgia, EUMM Georgia (hereinafter EUMM Georgia), including the decision to appoint a Head of Mission. (2) On 16 September 2008, upon a proposal from the Secretary-General/High Representative, the PSC appointed by Decision EUMM/1/2008 (2) Mr HansjÃ ¶rg HABER as Head of Mission of EUMM Georgia until 15 September 2009. (3) On 31 July 2009, upon a proposal from the Secretary-General/High Representative, the PSC adopted Decision EUMM Georgia/1/2009 (3) extending the mandate of Mr HansjÃ ¶rg HABER as Head of Mission of EUMM Georgia until 15 September 2010. (4) On 30 June 2010, the High Representative of the Union for Foreign Affairs and Security Policy proposed to the PSC that it extend the mandate of Mr HansjÃ ¶rg HABER as Head of Mission of EUMM Georgia for an additional year, namely until 15 September 2011, HAS ADOPTED THIS DECISION: Article 1 The mandate of Mr HansjÃ ¶rg HABER as Head of Mission of the European Union Monitoring Mission in Georgia, EUMM Georgia is hereby extended until 15 September 2011. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 3 September 2010. For the Political and Security Committee The Chairman W. STEVENS (1) OJ L 248, 17.9.2008, p. 26. (2) OJ L 319, 29.11.2008, p. 79. (3) OJ L 214, 19.8.2009, p. 40.